Citation Nr: 1301699	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  08-11 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to a compensable rating for residuals of a fracture of the left lower fibula.

Entitlement to service connection for a left ankle disability, claimed as secondary to fracture of the left lower fibula.

Entitlement to service connection for a left knee disability, claimed as secondary to fracture of the left lower fibula.

Entitlement to service connection for a left hip disability, claimed as secondary to fracture of the left lower fibula.

Entitlement to service connection for scoliosis, claimed as secondary to fracture of the left lower fibula.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to June 1946.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland Ohio.  In this decision the RO denied a compensable rating for residuals, fracture left lower fibula, and for service connection for left ankle fracture, left knee disability, left hip disability and scoliosis, all claimed as secondary to service connected residuals of left fibula fracture.  Also in this decision the RO denied service connection for pes planus of the left foot, claimed as secondary to service connected residuals of left fibula fracture.  With respect to this latter issue, the RO subsequently granted service connection for pes planus of the left foot in June 2012.  As this represents a full grant of the benefits sought with respect to this issue, it is no longer on appeal and will not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  Although the Veteran specified in his September 2007 notice of disagreement that he was appealing a subsequent denial of these issues in June 2007, as the earlier decision falls within the time limits for appeal, the Board will recognize this earlier adverse decision as being the subject of the present appeal.  The Los Angeles RO otherwise has jurisdiction of the claims folder.

In September 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.

In February 2012, the Veteran filed a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by brachytherapy performed at a VA medical center (VAMC) in West Los Angeles in January 2006 and claims of entitlement to service connection for hearing loss and tinnitus.  As these issues have been raised but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran attributes his left-sided orthopedic problems, as well as scoliosis, to his service-connected residuals of distal fracture to the left fibula.  His service treatment records show that he fractured his distal left fibula while skiing in January 1946 and was initially treated with cold packs, followed by hot soaks, and non weight bearing for approximately 16 days.  The Veteran contends that he was improperly treated at that time by not having a cast on his left leg resulting in left ankle weakness as well as his other left-sided orthopedic problems.  In support of his appeal, the Veteran submitted a medical record dated in December 2006 from a private orthopedic surgeon, Dr. Segil, who opined that the Veteran had a shortening of the left lower extremity and weakness in the left leg with associated left knee problems which appeared to be a result over the years of having sustained a spiral fracture of his left "tibia" while in service which was treated without immobilization in a cast.  He went on to state the Veteran had what appeared to be some malunion with some shortening.  He concluded by stating that the Veteran's "left lower extremity problem" originated with the spiral fracture in service of the left "tibia".

In light of the above-noted evidence as well as additional evidence of record, the Board finds that further medical development and clarification is necessary before the Board can render a well informed decision in this matter.  38 U.S.C.A. § 5103A(d).  To begin with, while Dr. Segil provides some link between the Veteran's left leg shortening and his inservice left fibula fracture, there are also VA examination reports on file that, in addition to finding that the Veteran has no residuals of the inservice left fibula fracture, also attribute his present left-sided orthopedic problems, in part, to his left leg shortening.  However, these reports do not include an opinion as to the etiology of the leg shortening other than to note that "most people have some asymmetry in leg length".  Thus, while the evidence suggests a possible link between the Veteran's left leg shortening and present orthopedic complaints, additional medical clarification is needed regarding the etiology of the left leg shortening.  Incidentally, the Veteran testified in September 2012 that he was first informed that he had leg shortening on the left side four or five years earlier.  

Further clarification is also necessary regarding what left-sided orthopedic disabilities the Veteran has and is claiming.  In this regard, the Veteran was diagnosed at the VA examinations in October 2011 as having "left knee pain" and "left hip".  These are not recognized diagnoses.  The Court of Appeals for Veterans Claims has held that symptoms alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub. nom.  Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001).  Also, in regard to the issue of service connection for a left hip disability, the Veteran denied that he was claiming hip problems at the October 2011 VA examination and testified in September 2012 that he did not recall having hip problems over the past 30 years.  

As to the Veteran's claim for service connection for scoliosis, the Veteran attributed his back problems in October 2006 to his flat feet.  Subsequent to this, as noted above, the RO granted service connection for pes planus of the left foot in June 2012.  Thus, consideration of this claim should include the theory of entitlement to service connection for scoliosis in addition to the other orthopedic disabilities as secondary to the Veteran's service-connected pes planus of the left foot.  See 38 C.F.R. § 3.310; see also Schroeder v. West, 212 F. 3d 1265, 1271 (Fed.Cir.2000).

With respect to the Veteran's claims for a compensable rating for his service connected residuals of a fracture of the left fibula and for service connection for a left ankle disability, claimed as secondary to residuals of a fracture of the left fibula, these claims are complicated by a postservice left avulsion fracture the Veteran sustained in 2005 which purportedly went untreated for approximately a month.  As such, an attempt should be made to determine whether the Veteran's symptomatology attributable to his inservice left fibula fracture can be differentiated from symptomatology attributable to his nonservice-connected left avulsion fracture.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Lastly, any outstanding, pertinent treatment records from the West Los Angeles VAMC and the Sepulveda VA outpatient Clinics where the Veteran currently receives treatment should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Copies of updated, pertinent VA treatment records from the West Los Angeles VAMC and the Sepulveda VA outpatient Clinics should be obtained and added to the claims folder.  To the extent records are sought but not obtained, the claims folder should contain documentation of the attempts made.

2.  Thereafter, afford the Veteran an appropriate VA examination to address the current nature and etiology of his claimed left-sided orthopedic disabilities (presently characterized as left ankle, knee, and hip disabilities as well as scoliosis).  The purpose of the examination is also to address the current severity and residuals of his service connected residuals of a fracture of the left lower fibula.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such a review was conducted.  The examiner should be asked to:

a) opine as to whether it is at least as likely as not (50 percent or greater probability) that the currently claimed orthopedic disabilities (presently identified as left ankle, knee and hip disabilities as well as scoliosis) are causally related to active service or proximately due to or secondary to service connected residuals of a fracture of the left lower fibula or service-connected pes planus.  The examiner should consider both initial causation of the claimed orthopedic conditions by the residuals of a left fibula fracture or pes planus disability, and the possibility that the claimed orthopedic conditions have been permanently aggravated by the same. (For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.).  A complete rationale for any opinion expressed should be provided.  

b) The examiner must also provide all findings and range of motion studies regarding the left ankle and differentiate, if possible, between the left ankle symptomatology attributable to the Veteran's inservice fracture of the left lower fibula and postservice left avulsion fracture in 2005.  If ankylosis is found, the examiner should note whether it is in plantar flexion or dorsiflexion and to what degree.  The examiner should also provide the leg length discrepancy in inches or centimeters.

3.  After undertaking any other development deemed appropriate, consideration should again be given to the claims on appeal, to include consideration of the service connection claims on a secondary basis; that is whether any currently claimed left-sided orthopedic disability is proximately related to or secondary to the Veteran's service-connected residuals of lower left fibula fracture or service connected pes planus of the left foot.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond before the claims file is returned to the Board for further appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


